985 So.2d 671 (2008)
Phillip PERRY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-176.
District Court of Appeal of Florida, Fifth District.
July 1, 2008.
James S. Purdy, Public Defender, and Meghan Ann Collins, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See, e.g., Parrish v. State, 954 So.2d 63 (Fla. 4th DCA 2007).
PLEUS, LAWSON and COHEN, JJ., concur.